DETAILED ACTION
This office action is in response to the application filed on 04/26/2021. Claims 1-20 are pending and are examined.	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s benefit claim is hereby acknowledged of the U.S patent application 16/115,012, filed on 08/28/2018, which papers have been placed on record in the file.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 and 21-28 of any patents granted on application No. 16/115,012. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both claiming a common subject matter, “generating function call graphs corresponding to particular malware samples, processing the generated function call graphs and assigning the particular malware sample into clusters of related malware based on the processing results.”.

Allowable Subject Matter
Claims 1-20 would be allowable should Applicant overcome the Non-Statutory Double Patenting rejection, set forth therein.

The following is an examiner’s statement of reasons for identifying allowable subject matter.

The closest prior arts made of records are, Rostami -Hesarsorkh et al. (U.S Pat No. 10,230,749 B1, referred to as Rostami) and Kinable et al (Kinable et al., “Malware Classification based on Call Graph Clustering”, Aalto University, Department of Information and Computer Science, Aug. 27, 2010, referred to as Kinable). 

Kinable discloses mutual comparisons of malware via their call graph representations and the classification of structurally similar samples into malware families through the use of clustering algorithms.

Rostami discloses techniques for automatically grouping malware based on artifacts by automatically grouping malware based on artifacts includes receiving a plurality of samples for performing automated malware analysis to generate log files based on the automated malware analysis, processing the log files to extract features associated with malware, clustering the plurality of samples based on the extracted features and performing an action based on the clustering output.

However, regarding claim 1, the prior art of Rostami and Kinable when taken in the context of the claim as a whole do not disclose nor suggest, “generating, by the computer system based on the function call graph corresponding to the particular malware sample, a particular string representing the function call graph corresponding to the particular malware sample, wherein the particular string is indicative of a structure of the function call graph for the particular malware sample and identifies relationships between a plurality of function calls associated with the particular malware sample; generating, by the computer system based at least in part on the particular string, a particular set of statistical properties associated with the particular malware sample.”.	
Regarding claims 9 and 13, the prior art of Rostami and Kinable when taken in the context of the claim as a whole do not disclose nor suggest, “generating, based on the function call graph corresponding to the particular malware sample, a particular string representing the function call graph corresponding to the particular malware sample, wherein the particular string is indicative of a structure of the function call graph for the particular malware sample and identifies relationships between a plurality of function calls associated with the particular malware sample; generating, based at least in part on the particular string, a particular set of statistical properties associated with the particular malware sample.”.

Claims 2-8 depend on claim 1, claims 10-12 depend on claim 9 and claims 14-20 depend on claim 13, and are of consequence identified as allowable.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  See PTO-892.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN SAADOUN whose telephone number is (571)272-8408. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HASSAN SAADOUN/Examiner, Art Unit 2435 

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435